Title: To George Washington from Edward Newenham, 15 July 1792
From: Newenham, Edward
To: Washington, George



Dear Sir,
Bellchampe [Ireland] 15 July 1792

Permit me, in the warmest manner, to Introduce to yr Excellency, Mr Anderson, who, together with all his Family have been my most Zealous friends upon all occasions.
Encouraged by the rising Prosperity of the United States, joined with the Principles of its Government, he has turned a good part of his Property into ready money, & intends to settle, with his Children, in some one of the States; he goes first to Philadelphia,

& will there have the Honor of paying you his respects, in order personaly to see the MAN, whom he always admired.
He is not fixed, whether he will enter into the Mercantile Line, or become a purchaser of Land; that depends on the advice he gets; he has neither Connections or Acquaintance in America, & Since, the Death of my Ever respected & Dear Freind Doctor Franklin, I have none, but your Excellencey to recommend him to, which I take the Liberty of doing it—He is of a respectable Private Family here & has always maintaind the best of Characters.
Lady Newenham joins me in Sincere Respects, & fervent wishes for yours & Mrs Washingtons health & happiness. I have the Honor, to be, with perfect Respect & Esteem your Excellencys most obt & most Hble Servt

Edward Newenham

